        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :       Case No:
                                             :
               v.                            :
                                             :       VIOLATIONS:
                                             :
Patrick Edward McCaughey III,                :       18 U.S.C. § 111(b)
                                                     (Assaulting, resisting, or impeding certain
                                                     officers or employees)

                                                     18 U.S.C. § 231(a)(3)
                                             :       (Civil Disorder)
                                             :
                                             :       18 U.S.C. § 1752(a) & (b)
                                             :       (Restricted Building or Grounds)
               Defendant.                    :
                                             :       40 U.S.C. § 5104(e)(2)
                                             :       (Violent Entry or Disorderly Conduct)

               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           AND ARREST WARRANT

       I, Gregory Conner, Deputy United States Marshal with the United States Marshals

Service (“USMS”) and Task Force Officer with the Federal Bureau of Investigation (“FBI”),

being duly sworn, deposes and states under penalty of perjury that the following is true to the

best of my information, knowledge, and belief.

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging

PATRICK EDWARD MCCAUGHEY III (“MCCAUGHEY”) with violations of 18 U.S.C. §§

111, 231, 1752(a) and 40 U.S.C. § 5104(e)(2). Specifically, on or about January 6, 2021,

MCCAUGHEY traveled to Washington, D.C., and knowingly and willfully joined a crowd of

individuals who forcibly entered the grounds of the United States Capitol and impeded,
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 2 of 23




disrupted, and disturbed the orderly conduct of business by the United States House of

Representatives and the United States Senate.

                                     AGENT BACKGROUND

        2.      I am a Deputy United States Marshal with the USMS and, as such, am charged

with enforcing all laws in all jurisdictions of the United States, its territories and possessions. I

have been a law enforcement officer in the District of Columbia since February of 2006. I have

been a Deputy United States Marshal with the USMS since November of 2010. I have been

detailed from the USMS to the FBI as a Task Force Officer since September of 2018. I am

currently assigned to the FBI Washington Field Office’s District of Columbia Violent Crime’s

Task Force (“DCVCTF”), where I am responsible for investigating violent crimes to include but

not limited to kidnappings, bank robberies, assaults, armed carjackings, and threats to

government officials.

        3.      I am one of the investigators assigned to an ongoing investigation by the FBI,

United States Capitol Police (“USCP”), Metropolitan Police Department (“MPD”), and other law

enforcement agencies, of riots and civil disorder that occurred on January 6, 2021, in and around

the United States Capitol grounds. Since I became involved in this investigation on January 6,

2021, I have conducted interviews, reviewed public tips, reviewed publicly available photos and

video, and reviewed relevant documents, among other things.

        4.      The facts in this affidavit come from my review of the evidence, my personal

observations, my training and experience, and information obtained from other law enforcement

officers and witnesses. Except as explicitly set forth below, I have not distinguished in this

affidavit between facts of which I have personal knowledge and facts of which I have hearsay
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 3 of 23




knowledge. This affidavit is intended to show simply that there is sufficient probable cause for

the requested arrest warrant and does not set forth all of my knowledge about this matter.

                                        BACKGROUND

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, located at First Street Southeast, Washington, District of Columbia.

During the joint session, elected members of the United States House of Representatives and

Senate met in the United States Capitol to certify the vote count of the Electoral College for the

2020 Presidential Election, which took place on November 3, 2020.

       6.      The United States Capitol is secured 24 hours a day by security barriers and

USCP occupy various posts throughout the grounds. Restrictions around the United States

Capitol include permanent and temporary security barriers and posts manned by USCP. USCP

officers wore uniforms with clearly marked police patches, insignia, badges, and other law

enforcement equipment. Only authorized people with appropriate identification are allowed

access inside the United States Capitol. On January 6, 2021, the exterior plaza of the United

States Capitol was also closed to members of the public.

       7.      The January 6, 2021 joint session began at approximately 1:00 p.m. Shortly

thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate chambers to

resolve a particular objection. Vice President Michael R. Pence was present and presiding, first

in the joint session, and then in the Senate chamber.

       8.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the United

States Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the United States Capitol building and USCP were present, attempting to keep the
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 4 of 23




crowd away from the Capitol building and the proceedings underway inside. As the certification

proceedings were underway, the exterior doors and windows of the Capitol were locked or

otherwise secured.

       9.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and past officers of the USCP, and the crowd advanced to

the exterior façade of the building. The crowd was not lawfully authorized to enter or remain in

the building and, prior to entering the building, no members of the crowd submitted to security

screenings or weapons checks by the USCP or other authorized security officials.

       10.     A short time later, at approximately 2:20 p.m., members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Pence, were instructed to—and did—evacuate the chambers. As such, all proceedings

of the United States Congress, including the joint session, was effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful

entry to the United States Capitol, including the danger posed by individuals who had entered the

United States Capitol without any security screening or weapons check, Congressional

proceedings could not resume until after every unauthorized occupant had left the United States

Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in

the United States Capitol from the time he was evacuated from the Senate Chamber until the

sessions resumed.

       11.     After the Capitol was breached, USCP requested assistance from MPD and other

law enforcement agencies in the area to protect the Capitol, keep more people from entering the

Capitol, and expel the crowd that was inside the Capitol. Multiple MPD officers and other law
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 5 of 23




enforcement officers came to assist.

       12.     During national news coverage of the aforementioned events, video footage

which appeared to be captured on mobile devices of persons present on the scene depicted

evidence of violations of local and federal law, including scores of individuals inside the United

States Capitol building without authority to be there.

                STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       13.     On January 6, 2021, MPD Officer Daniel Hodges, of the Washington D.C.

Metropolitan Police Department, was working his evening shift in his official capacity, while

wearing his official MPD uniform. During that shift, Officer Hodges was directed to report to the

United States Capitol building to assist the United States Capitol Police in their duties to

maintain security of the United States Capitol building. Shortly before 3 p.m., Officer Hodges

and many other MPD and USCP officers gathered in the interior tunnel of the United States

Capitol building, which leads out to an archway by the lower west terrace door. A large crowd

of rioters pushed forward into the tunnel and tried to push past the line of police.

       14.     Portions of the rioters’ effort to get into the tunnel at the lower west terrace door was

captured in video footage posted to YouTube (hereinafter, YouTube Video 1). In the video, which

was reviewed by your affiant and is described in more detail below, a large group of rioters

attempted to break through the line of uniformed law enforcement officers who were in place to

prevent rioters from entering the lower west terrace door of the United States Capitol. Officer

Hodges and other law enforcement officers are at the front of the line attempting to stop numerous

rioters from gaining access to the United States Capitol Building.

       15.     In the beginning of YouTube Video 1 your affiant observed rioters use police riot

shields and police riot batons to combat uniformed law enforcement officers. Unidentified rioters
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 6 of 23




can also be overheard planning and implementing a rotation of rioters to have the “fresh” rioters

up front to combat law enforcement, with various unidentified individuals yelling “we need fresh

patriots in the front” and “we need fresh people.” Unidentified rioters are heard instructing the

front line of rioters to make a “shield wall” to prevent law enforcement from controlling rioters

with oleoresin capsicum spray (“O.C. spray”).

       16.     In the front line of rioters, an individual, who has subsequently been identified as

MCCAUGHEY as explained below, with shoulder length light brown hair, slightly tinted eye

glasses, and wearing a brown in color hooded sweatshirt can be seen using a clear police riot

shield to physically push against the left side of Officer Hodges’ body. Officer Hodges was

pinned between the clear police riot shield being held by MCCAUGHEY and the lower west

terrace door. Officer Hodges appeared to be loudly crying out in pain. As Officer Hodges was

being pinned to the door by MCCAUGHEY, a separate rioter was violently ripping off Officer

Hodges’ gas mask exposing Officer Hodges’ bloodied mouth. As MCCAUGHEY was using the

riot shield to push against Officer Hodges, numerous other rioters behind and around

MCCAUGHEY appeared to add to the weight against Officer Hodges.

                                     Identification of MCCAUGHEY

       17.     Law enforcement included a picture of MCCAUGHEY from YouTube Video 1 in

an FBI Seeking Information poster as “BOLO 62-AFO” which was widely disseminated to the

public by the FBI Public Affairs Office on January 11, 2021, as shown below.
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 7 of 23




       18.     On January 15, 2021, the official Twitter social media account of MPD,

@DCPoliceDepartment, made a public Twitter post asking for the public’s assistance in

identifying the individual that pinned Officer Hodges to the lower west terrace door on January

6, 2021 (https://twitter.com/DCPoliceDept/status/1350239956460036096). The Twitter post

included photos from video screenshots of the assault of Officer Hodges.

       19.     On January 15, 2021, W-1 contacted the FBI National Threat Operations Center

in reference to FBI “BOLO 62-AFO”. W-1 reported that the individual in “BOLO 62-AFO” is

Patrick McCaughey with a date of birth of                     . Additional information provided

by W-1 indicated that Patrick McCaughey “has transitional lenses and long hair which matches

the image 62-AFO”.

       20.     On January 16, 2021, your affiant telephonically interviewed W-1. W-1 reported

having known MCCAUGHEY since they were children. W-1 last saw MCCAUGHEY in person

approximately one year ago. W-1 heard from mutual friends that MCCAUGHEY attended the

events at the United States Capitol on January 6, 2021. W-1 provided your affiant with a copy of

four pictures and a short video sent by MCCAUGHEY to mutual friends. The pictures and video

all appear to have been taken on a cellular phone at the United States Capitol on January 6, 2021.
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 8 of 23




One of the pictures is a “selfie” style picture that appears to have been taken of MCCAUGHEY

on the scaffolding of the west front of the United States Capitol.

       21.     Your affiant conducted a comparison of the “selfie” photo provided by W-1 and

the photographs in FBI “BOLO 62-AFO,” and concluded the photographs all depict the same

person. The “selfie” photo is attached below. The tan in color plywood observed in the

background of the “selfie” photo, the screen capture of the video, and one of the other pictures

provided are consistent with the images being captured on the scaffolding on the west front of

the United States Capitol.




       22.     Your affiant later conducted a review of USCP surveillance footage captured on

January 6, 2021 showing an area on the west front of the United States Capitol that contains the

scaffolding on the south of the Inauguration stage. Video surveillance at around 2:35 p.m. shows

an individual, consistent in appearance with MCCAUGHEY, appear on the top level of the

scaffolding (as shown below with red circles). This individual appears to be holding an item in

his hand and making motions that are consistent with someone using a cell phone to take

photographs and video. The location of this individual on the scaffolding is consistent with the
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 9 of 23




location of the person that filmed the short video provided to W-1’s mutual friends by

MCCAUGHEY.




       23.     W-1 directed your affiant to view a post by the official Twitter social media

account of MPD, (https://twitter.com/DCPoliceDept/status/1350239956460036096). W-1

specifically directed your affiant to a comment posted in response to MPD’s Twitter post

containing a video (https://twitter.com/i/status/1350282161564205059) depicting

MCCAUGHEY along with other rioters in the tunnel just past the lower west terrace archway.

W-1 stated the above-mentioned video gives a clear depiction of MCCAUGHEY and

MCCAUGHEY is heard speaking in the video. A video screen capture from the Twitter video is

included below.
       Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 10 of 23




       24.      A further review of the above mentioned video by your affiant revealed

MCCAUGHEY briefly converses with the individual that appears to be recording the video

(”RECORDER”). RECORDER appears to say “Thank you for your service” to MCCAUGHEY.

MCCAUGHEY states “I’m not doing anything, I’m just a regular person like everybody else

here.” He then says “[t]his is our building” while police riot shields are being passed over

MCCAUGHEY’s head to other rioters. RECORDER asks MCCAUGHEY “what’s your name,

where are you from”. MCCAUGHEY initially states “none of that is important right now” and

the camera pans away leaving MCCAUGHEY out of camera view. A voice is immediately heard

on the video, believed to be MCCAUGHEY, stating “Connecticut, Connecticut” as if replying to

the question “where are you from”. RECORDER then states “Connecticut, thank you, I’m from

Texas”. It should be noted that MCCAUGHEY’s listed home address with the Connecticut

Department of Motor Vehicles is in Ridgefield, Connecticut.

       25.     Your affiant directed W-1 to an additional comment on the same post by the

official Twitter social media account of MPD. The comment included the below video screen

shot from the United States Capitol on January 6, 2021. W-1 was asked who the individual was
        Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 11 of 23




depicted in the photo. W-1 replied MCCAUGHEY. When asked how certain W-1 was that the

individual in the picture was MCCAUGHEY. W-1 stated that IT was one hundred percent

certain.




           26.   W-1 has been able to provide multiple details about MCCAUGHEY, such as

information about his living situation, his residence, and his work. Your affiant has been able to

confirm the accuracy of many of these details through independent investigation. In addition,

W-1 provided a cell phone number associated with MCCAUGHEY of 203-770-                               . Your

affiant queried law enforcement database records and 203-770-                     appears to be registered to

MCCAUGHEY’s mother and serviced by AT&T. 1




1
  During the course of the investigation, law enforcement received multiple additional tips from around the country
of people providing information about who they believed BOLO 62-AFO to be. First different MPD officers who
had seen the BOLO flagged two different individuals as resembling the BOLO. Also, four private citizens
submitted tips identifying four different individuals as the individual pictured in BOLO 62-AFO. Your affiant
conducted a close comparison between the video surveillance and still shots and available photos of the individuals
identified and determined that none were the individual in BOLO 62-AFO. Beyond the tips, your affiant is not
aware of any evidence linking any of the individuals identified by the tips or flagged by MPD officers to the crime
described herein. In addition, two anonymous tips appear to reference MCCOUGHEY. One anonymous tipster
identified him as Patrick Mccoughey of Ridgefield Connecticut. Another anonymous tipster from Ridgefield,
Connecticut identified him as Patrick McCoy.
       Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 12 of 23




                                    Detailed Timeline of Key Events

       27.     Below is a summary of MCCAUGHEY’s actions in the riot based on your

affiant’s review of video footage from various sources, as detailed below. Your affiant has

included, where applicable, references to Body Worn Camera (“BWC”) footage of one of the

officers on the line with Officer Hodges. The bulk of the footage of MCCAUGHEY’s actions is

captured in YouTube Video 1. That video, as posted on YouTube has no time stamp, but

according to a recent New York Times article, it begins at approximately 2:50 p.m. Your affiant

has not yet been able to confirm the exact time at which the video starts but by comparing the

video to the available BWC footage at 3:13 pm, as described below, it appears likely that

YouTube Video 1 begins a little after 2:51 p.m. Your affiant has attempted to place events in

chronological order to the extent possible below.

       28.     At 2:26 p.m., MCCAUGHEY appears to be outside the perimeter of the Capital

Grounds, as pictured in a still from BWC below.




       29.     At 2:35 p.m., USCP surveillance footage shows the individual consistent with

MCCAUGHEY (as shown in the photograph in paragraph 22 above) descending the scaffolding

stairs towards the lower levels of the scaffolding and disappearing from the view of the camera.

       30.     At 3:05 p.m., USCP surveillance footage e shows MCCAUGHEY entering the
       Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 13 of 23




tunnel past the lower west terrace archway which leads to the United States Capitol, as shown in

the still shot below with a red circle. Around 3:06 p.m., the same camera footage shows

MCCAUGHEY holding a clear police riot shield, as shown in the still shot below with a red

arrow. Around 3:08 p.m., MCCAUGHEY disappears from the camera’s view while walking

towards the lower west terrace door with the clear police riot shield (which is the same direction

in which Officer Hodges and the other law enforcement officers were attempting to block

entrance by the rioters).




       31.     MCCAUGHEY’s actions from 3:08 p.m. to 3:13 p.m are then primarily captured

in YouTube Video 1. (As the time in the video is not displayed, your affiant instead references

the video time stamps below. Based on a comparison with BWC footage YouTube Video 1

appears to start at approximately a little after 2:51 p.m., meaning the timestamps described below

from 18:27 to 22:48 would cover a little after 3:09 p.m. to a little after 3:13 p.m.)

   YouTube Video 1 Time stamp 18:27: MCCAUGHEY is observed one rioter back from
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 14 of 23




uniformed law enforcement while holding a clear police riot shield.

YouTube Video 1 Time stamp 19:27: MCCAUGHEY is seen pushing the clear police riot

shield up against a uniformed law enforcement officer who is attempting to keep rioters from

entering the lower west terrace door. MCCAUGHEY states “just go home dude” to the

uniformed law enforcement officer and then repeats “go home.”




YouTube Video 1 Time stamp 19:47: The phrase “come on man, you are going to get

squished just go home” is heard. MCCAUGHEY’s mouth is not captured by the video to

confirm the phrase was said by MCCAUGHEY. However, the tone and volume are

consistent with MCCAUGHEY’s voice from time stamp 19:27. MCCAUGHEY’s face is

then immediately visible again in the video as he repeats “just go home” in what seems to be

the same voice. The uniformed law enforcement officer that MCCAUGHEY is pushing with

the clear police riot shield at this point is Officer Hodges.

YouTube Video 1 Time stamp 19:54: MCCAUGHEY states “don’t try and use that stick on

me boy” while continuing to push on Officer Hodges with the clear police riot shield. Your

affiant believes “stick” is referring to law enforcement using a police riot baton.

MCCAUGHEY then appears to state: “You see me. Just go home. Talk to your buddies and

go home…. Don’t try to use that stick on me. I am not hurting you.” (Officer Hodges

appears to be holding a police baton in one hand, as visible at time stamp 19:39.)
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 15 of 23




YouTube Video 1 Time stamp 20:08: Another rioter sprays something orange from a canister

at the officers over the riot shields being used by MCCAUGHEY and the other rioters to

push at the officers.

YouTube Video 1 Time stamp 20:21: Officer Hodges begins to cry out in pain as

MCCAUGHEY pins Officer Hodges’ body between MCCAUGHEY’s clear police riot

shield and the lower west terrace door.

YouTube Video 1 Time stamp 20:28: MCCAUGHEY continues to pin Officer Hodges to

the door while a separate rioter begins violently ripping off Officer Hodges’ gas mask,

exposing Officer Hodges’ bloodied mouth.




YouTube Video 1 Time stamp 20:43: MCCAUGHEY appears to say some unintelligible

words followed by “let go of the stick man” and then at 20:56 a baton appears to be lifted

into the crowd.
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 16 of 23




YouTube Video 1 Time stamp 21:12: MCCAUGHEY is seen with the clear police riot

shield still pressed up against Officer Hodges as Officer Hodges continues to scream out in

pain.




YouTube Video 1 Time stamp 21:13: What appears to be the phrase “this guy is pretty hurt,

let him back, let him back” is heard. It is unclear if it was uttered by MCCAUGHEY or

someone else.

YouTube Video 1 Time stamp 21:25: MCCAUGHEY touches Officer Hodges helmet and

lowers Officer Hodges’ helmet’s shield.




YouTube Video 1 Time stamp 21:34: MCCAUGHEY taps the officer behind Officer Hodges

on the shoulder and appears to state: ”Hey you, hey you, this guy isn’t doing too well”

appearing to be referencing Officer Hodges.
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 17 of 23




YouTube Video 1 Time stamp 21:41: MCCAUGHEY again taps the officer behind Officer

Hodges on the shoulder.

YouTube Video 1 Time stamp 21:50: MCCAUGHEY appears to state “let this guy through,

he’s hurt, he’s hurt, let him back,” while MCCAUGHEY points to Officer Hodges. The

officer behind Officer Hodges then nods and appears to wave in help.

YouTube Video 1 Time stamp 22:04: MCCAUGHEY appears to state “my shield” and he

then hits the riot shield up against another officer.

YouTube Video 1 Time stamp 22:07: MCCAUGHEY appears to state “get the fuck out of

here, move.” (It is unclear if he is directing this comment to Officer Hodges who still appears

to be in front of him.) MCCAUGHEY (as indicated with the red arrow) then strikes the law

enforcement officer in front of him with the clear police riot shield. The law enforcement

officer is partially out of the camera’s view but due to positioning appears to be Officer

Hodges just before he appears to leave the line of law enforcement.
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 18 of 23




YouTube Video 1 Time stamp 22:16: MCCAUGHEY (who at this point no longer has any

other rioters pressed up against him from behind) begins striking other uniformed law

enforcement officers with the shield. At the time of the strikes, no other rioters are in contact

with MCCAUGHEY that could have caused MCCAUGHEY to somehow inadvertently

move towards uniformed law enforcement officers.

YouTube Video 1 Time stamp 22:31: an unidentified rioter appears to state “take the shield.”

MCCAUGHEY is observed grabbing a clear police riot shield from the feet of uniformed law

enforcement officers and passing it back to other rioters. (This is also captured in a separate

short video taken apparently by a different person in the crowd and posted to YouTube,

which shall be referred to as YouTube Video 2.)

At 3:13 p.m., MCCAUGHEY becomes visible on the BWC of an officer that appears to be

helping Officer Hodges or another officer get off the front of the line. MCCAUGHEY can

be seen striking the officer (hereinafter “Officer 2”) with his shield a couple of times as

Officer 2 tries to then drive him back with his baton. Portions of the same are also captured

in YouTube Video 1.
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 19 of 23




YouTube Video 1: Time stamp 22:48: MCCAUGHEY disappears from camera view and is

not observed for the remainder of the video.

At 3:14 p.m., MCCAUGHEY is observed walking away from Officer 2 and the lower west

terrace doors towards the lower west terrace archway and is not visible again on Officer 2’s

BWC.

At 3:15 p.m., USCP surveillance footage then captures MCCAUGHEY exiting the tunnel

past the lower west terrace archway of the United States Capitol, as circled in red in the still

shots below.
     Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 20 of 23




  A third video posted on YouTube (“YouTube Video 3”) shows events that took place near

  the lower west terrace door of the United States Capitol on January 06, 2021 and captures

  MCCAUGHEY exiting the lower west terrace archway. As shown in the screenshots below,

  one of which has a red arrow added above him, at timestamp 1:19 in the video

  MCCAUGHEY is seen walking through the lower west terrace archway away from the lower

  west door of the United States Capitol. (He appears as if he something had irritated his eyes.)

  As he exits, the crowd can be heard chanting “fuck Antifa.”




                                       CONCLUSION

     For the reasons set forth above, I submit there is probable cause to believe that

MCCAUGHEY violated:

  1. 18 U.S.C. § 111(b), which makes it a crime to forcibly assault or interfere with any person

     designated in section 1114 of this title 18 while engaged in or on account of the

     performance of official duties and uses a deadly or dangerous weapon (including a weapon

     intended to cause death or danger but that fails to do so by reason of a defective
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 21 of 23




   component). Persons designated within section 1114 include any person assisting an

   officer or employee of the United States in the performance of their official duties.

2. 18 U.S.C. § 231(a)(3), which makes it a crime to commit or attempt to commit any act to

   obstruct, impede, or interfere with any fireman or law enforcement officer lawfully

   engaged in the lawful performance of his official duties incident to and during the

   commission of a civil disorder which in any way or degree obstructs, delays, or adversely

   affects commerce or the movement of any article or commodity in commerce or the

   conduct or performance of any federally protected function. (“Civil disorder” means any

   public disturbance involving acts of violence by assemblages of three or more persons,

   which causes an immediate danger of or results in damage or injury to the property or

   person of any other individual. “Federally protected function” means any function,

   operation, or action carried out, under the laws of the United States, by any department,

   agency, or instrumentality of the United States or by an officer or employee thereof; and

   such term shall specifically include, but not be limited to, the collection and distribution of

   the United States mails. 18 U.S.C. §232(1).)

3. 18 U.S.C. § l752(a) and (b), which make it a crime to (1) knowingly enter or remain in

   any restricted building or grounds without lawful authority to do; (2) knowingly, and with

   intent to impede or disrupt the orderly conduct of Government business or official

   functions, engage in disorderly or disruptive conduct in, or within such proximity to, any

   restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts

   the orderly conduct of Government business or official functions; (3) knowingly, and

   with the intent to impede or disrupt the orderly conduct of Government business or

   official functions, obstruct or impede ingress or egress to or from any restricted building
   Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 22 of 23




   or grounds; or (4) knowingly engage in any act of physical violence against any person or

   property in any restricted building or grounds; or attempts or conspires to do so. The

   punishment for violating these provisions by using or carrying a dangerous weapon is

   imprisonment for up to 10 years. 18 U.S.C. § 1752(b)(1)(A). For purposes of Section

   1752 of Title 18, a restricted building includes a posted, cordoned off, or otherwise

   restricted area of a building or grounds where the President or other person protected by

   the Secret Service is or will be temporarily visiting; or any building or grounds so

   restricted in conjunction with an event designated as a special event of national

   significance; and

4. 40 U.S.C. § 5l04(e)(2), which makes it a crime for an individual or group of individuals

   to willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in

   disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol

   Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of

   Congress or either House of Congress, or the orderly conduct in that building of a hearing

   before, or any deliberations of, a committee of Congress or either House of Congress; (E)

   obstruct, or impede passage through or within, the Grounds or any of the Capitol

   Buildings; or (F) engage in an act of physical violence in the Grounds or any of the

   Capitol Buildings.
          Case 1:21-mj-00111-RMM Document 1-1 Filed 01/18/21 Page 23 of 23




As such, your affiant respectfully requests that the court issue an arrest warrant for

MCCAUGHEY. The statements above are true and accurate to the best of my knowledge and

belief.



                                                            Respectfully Submitted,

                                                            ____________
                                                            Gregory Conner
                                                            Task Force Officer
                                                            Federal Bureau of Investigation




Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone, this 18th day of January 2021.


                                                    ___________________________________

                                                    U.S. MAGISTRATE JUDGE
